The bill was for discovery and accounting, and there is general prayer for relief. Demurrer was overruled, and defendant appeals.
The bill states the facts that show the necessity for discovery and accounting as to defendant's collections, renewals, etc., as to collaterals placed with it by complainant.
We have carefully considered this pleading and demurrer thereto, and are of opinion that the trial court's ruling was without error. First National Bank of LaPine v. Cordelia Bradley, 134 So. 621; 48th Street Investment Co. et al. v. Fairfield-American Nat'l Bank, 134 So. 803; Burg v. Smith,133 So. 687; Julian v. Woolbert, 202 Ala. 535, 81 So. 32; Hicks v. Dowdy, 202 Ala. 535, 81 So. 37; Hall v. McKeller, 155 Ala. 508,46 So. 460; Lindsey Lumber Co. v. Mason, 165 Ala. 195,51 So. 750.
The judgment of the circuit court, in equity, is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur. *Page 699